Per Curiam,
It is conceded by the appellant that there is no distinction in principle between the case under consideration and that of Catawissa R. R. Company against the present appellant, reported in 255 Pa. 269, and the appellant urges that decision was erroneous.
Under the act of assembly creating the Superior Court it is provided, section 10, “Upon any question whatever before the said court the decision of the Supreme Court shall be received and followed as a binding authority.” Por this reason we adopt the conclusion reached by the Supreme Court and affirm this judgment.